UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6414



MANSA MUSA BANSHEE, formerly known as Stanley
Rembert Butler,

                                           Petitioner - Appellant,

          versus


WILLIAM E. GUNN; CHARLES M. CONDON,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-01-2349-6-10)


Submitted:   May 16, 2002                     Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mansa Musa Banshee, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mansa Musa Banshee appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   The district court granted Banshee’s motion for a

certificate of appealability.     We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation    of   the

magistrate judge and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court. See Banshee v. Gunn,

No. CA-01-2349-6-10 (D.S.C. Feb. 21, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                   2